PER CURIAM.
We accepted jurisdiction to review Jack Eckerd Corp.. v. Smith, 558 So.2d 1060 *1322(Fla. 1st DCA 1990), because of asserted conflict with Winn-Dixie Stores, Inc. v. Robinson, 472 So.2d 722 (Fla.1985), and Griffith v. Shamrock Village, Inc., 94 So.2d 854 (Fla.1957). After oral argument, we now decide there is no conflict, and therefore the Court is without jurisdiction. Accordingly, the petition for review is denied.
It is so ordered.
OVERTON, McDonald, GRIMES and HARDING, JJ., concur.
BARKETT, J., dissents with an opinion, in which SHAW, C.J., and KOGAN, J., concur.